Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-25-2002

USA v. Brown
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4333




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Brown" (2002). 2002 Decisions. Paper 670.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/670


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                          No. 01-4333
                          ___________

                   UNITED STATES OF AMERICA

                               v.

                     DAVID HASSAN BROWN,

                                    Appellant
                          ___________

        On Appeal from the United States District Court
                 for the District of New Jersey

        District Court Judge: Honorable John W. Bissell
                (D.C. Criminal No. 00-cr-00606)
                          ___________

          Submitted Under Third Circuit L.A.R. 34.1(a)
                       September 10, 2002

    Before: SLOVITER, RENDELL, and FUENTES, Circuit Judges.

               (Opinion Filed: October 25, 2002)
                    ________________________

                             OPINION
                     ________________________FUENTES, Circuit Judge:
     On May 21, 2001, David Hassan Brown entered a plea of guilty to one count of
unlawful possession of a weapon by a convicted felon in violation of 21 U.S.C. 922(g).
On October 23, 2001, Brown was sentenced to 80 months custody, 40 months of which to
be served concurrently with a state prison sentence, and the other 40 months to be served
consecutively, followed by three years of supervised release. Brown’s counsel filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), expressing his belief that Brown can
not raise any non-frivolous issues for our review, and directing us, as is required under
Anders, to the issues that he thought Brown might raise on appeal.
     First, counsel notes that since Brown entered into a plea agreement with the
Government, he might challenge that agreement. An examination of the colloquy during
which Brown changed his plea from not guilty, however, demonstrates that there is no
meritorious appellate issue with respect to the guilty plea. During the colloquy, the Distric
Court made certain that Brown understood the charge and wanted to enter a plea of guilty
to that charge. The District Court ensured that Brown was, in fact, guilty of each element
of the crime. The District Court reviewed the maximum penalties that could be imposed and
the rights that Brown was waiving by pleading guilty. At the end of the colloquy, having
determined that Brown’s plea of guilty was knowing and voluntary, the District Court
accepted the plea.
     Next, counsel notes that Brown might challenge the sentencing determination made
by the District Court. Given that the District Court sentenced Brown within the appropriate
guideline range and explained the rationale for imposing a sentence partially consecutive to
a lengthy state prison sentence, there is no meritorious appellate issue with respect to the
sentence. The pre-sentence report indicated a total adjusted offense level of 25 and a
criminal history of category IV, resulting in a guideline range of imprisonment from 110 to
137 months. Brown contested the four-point enhancement applied in the pre-sentence report
for possessing a weapon in connection with another felony under U.S.S.G. 2K2.1(b). The
District Court agreed, and decreased Brown’s total offense level to twenty-one, with a
guideline range of 77 to 96 months. Thereafter, the District Court sentenced Brown to 80
months imprisonment. Brown also asked the District Court to direct his federal sentence to
be served concurrently with a 22-year state sentence. Under U.S.S.G. 5G1.3(c), a
sentencing court can direct that a sentence run consecutively to, concurrently, or partially
concurrently with a state sentence. The District Court granted Brown’s request in part,
directing 40 months of his sentence to be served concurrently and 40 months consecutively
with the state prison term.   The District Court discussed his reasoning with respect to this
decision at length during the sentencing proceeding.
     After carefully reviewing the briefs and accompanying materials of record, we will
affirm the conviction and sentence. Counsel conducted a conscientious review of the record
and concluded that there were no non-frivolous issues that could be raised on appeal, as
required by Anders. 386 U.S. at 744. We have conducted an independent examination of
the record before us, and we agree with counsel that there are no non-frivolous issues that
justify review. Because counsel has complied with all of the procedures specified in Anders,
we will grant his motion for withdrawal.
     For the foregoing reasons, we will AFFIRM the Order of the District Court and
GRANT counsel’s request to withdraw.

_____________________________



                                         /s/ Julio M. Fuentes
                                        Circuit Judg